Citation Nr: 1337018	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for degenerative joint disease (DDD) of the lumbar spine as secondary to right knee gunshot wound residuals.

2.  Entitlement to a disability rating in excess of 20 percent for right knee gunshot wound residuals.

3.  Entitlement to a disability rating in excess of 10 percent for left hip arthritis.

4.  Entitlement to a compensable disability rating for a right thigh scar (as a residual of a right knee gunshot wound).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to April 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.

In September 2011, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Louisville, Kentucky.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's application to reopen his claim of entitlement to service connection for a DDD of the lumbar spine, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The Board has reviewed the Veteran's paper and electronic (Virtual VA) claims file to insure a total review of the evidence.  The Board also notes that, in August 2012, the Veteran's representative furnished a signed waiver of the right to have additional evidence referred to the agency of jurisdiction, as provided under 38 C.F.R. § 20.1304(c) (2003).

All issues, including the reopened claim for service connection for DDD of the lumbar spine, are addressed in the REMAND section of this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2005 RO decision denied entitlement to service connection for DDD of the lumbar spine; this decision became final.

2.  Evidence received since the January 2005 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for DDD of the lumbar spine.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision denying the Veteran's claim of service connection for DDD of the lumbar spine is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for DDD of the lumbar spine has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim of entitlement to service connection for DDD of the lumbar spine is granted herein, and the claim is remanded for further development, as explained in more detail below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The primary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for DDD of the lumbar spine.  After a review of the evidence of record, the Board finds that new and material evidence has been received and the claim is reopened, as explained in detail below.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

According to the United States Court of Appeals for Veterans Claims (Court), in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a January 2005 RO decision denied the Veteran's claim for service connection for DDD of the lumbar spine on the basis that, among other things, there was no medical evidence linking the Veteran's DDD of the lumbar spine to an altered gait (due to his right knee disability).  The Veteran did not file an appeal, and the decision became final.  In March 2010, the Veteran filed an application to reopen his claim, claiming that his lumbar spine condition was due to an altered gait from his right knee disability.  A May 2010 RO decision denied his application to reopen his claim, which the Veteran appealed herein.

Of record at the time of the January 2005 RO decision was the Veteran's separation examination report, private treatment records from various physicians dated from April 1965 to April 2001, and VA treatment records dated from August 2001 to December 2004.  Also of record was an August 2004 VA examination report reflecting diagnosed DDD of the lumbar spine in which the examiner opined that the Veteran's lumbar spine condition was at least as likely as not related to an antalgic, dysfunctional gait due to his right knee condition.  A November 2004 VA medical opinion was obtained from the same examiner to address the Veteran's post-service motorcycle accident resulting in a low back injury, as well as a sky-diving accident.  The November 2004 VA medical opinion reflects that the examiner changed her opinion and instead opined that it was less likely as not that the Veteran's DDD of the lumbar spine was related to an antalgic, dysfunctional gait relating to his right knee.

Since the final January 2005 RO decision, evidence associated with the claims file includes, but is not limited to, VA treatment records dated from through August 2010, a December 2010 letter from a VA physician noting that the Veteran was followed for degenerative joint disease and knee arthralgia (without providing any etiological opinion), as well as the Veteran's testimony at the September 2011 Board hearing.  At the Board hearing, the Veteran testified that he experienced back pain prior to the motorcycle accident (to which the November 2004 VA examiner's opinion attributes the Veteran's lumbar spine condition).  The Board adds that the Veteran's reported history of back pain prior to the motorcycle accident is presumed credible and was not considered by the VA examiner in her August 2004 or November 2004 opinions.  Therefore, the Board finds that new and material evidence has been received, and the claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for DDD of the lumbar spine, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

A.  Lumbar Spine

The Veteran claims that he has DDD of the lumbar spine that is secondary to his service-connected right knee disability.  After a thorough review of the claims file, the Board finds that a remand is necessary before a decision may be made on the claim.

After the Veteran filed his original claim for service connection, he was provided with a VA examination in August 2004, and the examiner provided a November 2004 addendum opinion.  In her November 2004 opinion, the examiner attributed the Veteran's lumbar spine condition to a 1967 auto accident.  In that regard, a September 1967 private treatment record reflects that the Veteran was experiencing low back pain after an auto accident in his patrol car, and a diagnosis of a low back strain was recorded.  An x-ray of the Veteran's lumbosacral spine showed no fractures and that all of the interspaces were normal.  A later September 1967 private treatment record reflects that the Veteran's back had full range of motion, and he was given a letter to return to work.  Subsequently, the Veteran testified at the September 2011 Board hearing that his back pain and problems preceded the motorcycle accident.

The Board notes that the November 2004 VA examiner's opinion does not indicate that the examiner took into consideration the Veteran's reported history of experiencing back pain prior to the September 1967 auto accident.  Also, it is not clear whether the VA examiner took into consideration the fact that the September 1967 x-ray of his lumbosacral spine was normal.  Therefore, the Board finds that a remand is necessary so that a VA medical opinion may be obtained that takes into account the Veteran's lay history of his symptomatology prior to the auto accident, as well as the September 1967 normal x-ray of his lumbosacral spine.

B.  Rating Claims

The Veteran's right knee gunshot wound residuals are currently assigned a 20 percent disability rating, effective February 28, 2003.  See 38 C.F.R. § 4.71a (2013).  His left hip arthritis is currently assigned a 10 percent disability rating under Diagnostic Code 5010, effective February 28, 2003.  His right thigh scar (relating to his right knee gunshot wound) is assigned a noncompensable rating under Diagnostic Code 7804, effective February 28, 2003.  See 38 C.F.R. § 4.118 (2013).  The Veteran seeks higher disability ratings.

During the period on appeal, the Veteran appears to have received all of his care at the VA Medical Center (VAMC) in Lexington, Kentucky.  He filed his claim for increased ratings in March 2010, but the claims file only contains his VA treatment records dated though August 2010.  In light of the fact that there are only a few months of treatment records in the claims file since the Veteran filed his claims, regrettably, the Board finds that a remand is necessary to obtain the Veteran's more recent VA treatment records dated from August 2010 to present before a decision may be made on his claims for higher ratings.  Along the same lines, the Board finds that a reexamination of the service-connected disabilities at issue on appeal is also warranted.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file copies of the Veteran's VA treatment records dated from August 2010 to present.  If no records are available from the Lexington VAMC, documentation of this must be added to the claims file.

2. After the above development has been completed, provide the Veteran with a new VA medical examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to opine as to whether the Veteran's DDD of the lumbar spine was at least as likely as not caused or aggravated by his service-connected right knee and any resultant gait, or otherwise resulted from service.

The examiner is asked to take into consideration the Veteran's lay testimony at the Board hearing that he experienced back problems prior to service, as well as the September 1967 x-ray report showing the Veteran's back was normal.

The examiner must also address the symptoms and severity of the service-connected right knee, left hip, and right thigh scar disabilities.  Range of motion studies, with information about painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups, must be provided.  As to the right knee, information must be provided as to ankylosis, tissue damage, and instability (if any).  

The examiner must provide the underlying reasons for any opinions provided.  

3. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


